DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
	Applicant’s election without traverse of the following groups and species in the reply filed 29 April 2022 is acknowledged:
Restriction: Applicant was required to elect a single general inventive concept from Group I which was drawn to a T cell receptor (TCR) having the property of binding to SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex and methods of producing the TCR as well as pharmaceutical compositions and methods of use; and Group II which was drawn to a TCR-anti-CD3 antibody fusion molecule. Applicant elected Group I. Claims 1-20, 27-31, and 38-41 encompass the elected group.
Species election 1: Applicant was required to elect a single non-variable sequence for alpha and beta chain CDRS 1-3. Applicant elected alpha chain CDRs 1-3 of SEQ ID NO:s 39, 40, and 46, respectively and beta chain CDRs of SEQ ID NO:s 42, 48, and 58, respectively.
Species election 2: Applicant was required to elect a single non-variable alpha and beta chain variable domain structure that contains the CDRs elected in species election 1. Applicant elected the alpha chain variable domain of SEQ ID NO: 7 and the beta chain variable domain of SEQ ID NO: 17. 
Species election 3: Applicant was required to elect a single non-variable TCR structure from claims 17-20. Applicant elected the TCR structure of claim 19.
Species election 4: Applicant was required to elect a single attachment to the TCR from claims 21 and 22, and a single linker sequence from claim 23 should anti-CD3 antibody be chosen. The cancelation of claims 21-23 rendered the election moot and applicant was not required to make the species 4 election.

The amended claim set submitted with the species elections on 29 April 2022 is acknowledged. Claims 1, 3-12, 16, 18-19, 27, and 41 were amended. Claims 21-26 were canceled. Claims 1-20, 27-31, and 38-41 are currently pending.
The TCR alpha and beta chain CDRs elected in species election 1 were found to be allowable over the prior art. As the TCR CDR structures are the basis for the claims, the species elections above are withdrawn and all aspects of the claims presented 29 April 2022 have been examined.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

In the specification the TCR sequences of the instant invention are disclosed as binding to SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex (see page 2, line 4). The complex is later identified in the specification without the SEQ ID NO: identified in at least the following locations: 
Page 3, line 12
Page 5, line 33
Page 11, lines 1 and 7
Page 12, line 19
Page 13, line 2
Page 15, lines 28 and 29
Page 16, line 19
Page 17, lines 16 and 22
Page 18, lines 7 and 10
Page 29, lines 9, 28, and 33
Inclusion of the corresponding SEQ ID NO: (SEQ ID NO: 1) is required.

Information Disclosure Statement
References are cited throughout the specification, particularly in the background of the
invention. For example, see specification page 1 which contains reference to the following NPL which was not cited on the submitted information disclosure statements:
Davis et al., Annu Rev Immunol. 1998;16:523-15 44
Ikeda et al Immunity. 1997 Feb;6(2):199-208
Doolan et al Breast Cancer Res Treat. 2008 May;109(2):359-65
Epping et al Cancer Res. 2006 Nov 15;66(22):10639-42
Ercolak et al Breast Cancer Res Treat. 2008 May;109(2):359-65
Matsushita et al Leuk Lymphoma. 2003 Mar;44(3):439-44
Mitsuhashi et al Int. J Hematol. 2014;100(1):88-95
Proto-Sequeire et al Leuk Res. 2006 Nov;30(11):1333-9
Szczepanski et al Oral Oncol. 2013 Feb;49(2):144-51
Van Baren et al Br J Haematol. 1998 Sep;102(5):1376-9
Similar citations are noted throughout the specification which have not been included on the information disclosure statements submitted. The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Specification page 14 includes the following hyperlink: http://www.ncbi.nlm.nih.gov
Appropriate correction is required.

The disclosure is objected to because of the following informalities:
Page 3, line 17 currently reads: “the skilled person needs to identify a suitable starting, or scaffold, sequence.” It is anticipated that the inclusion of the “or” is a typo and the line is meant to read “the skilled person needs to identify a suitable starting scaffold sequence.”. Appropriate clarification or correction is required.  

Claim Rejections - 35 USC § 112(a) - Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, 27-31, and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1 and 27, the instant claims are drawn to a soluble T cell receptor (TCR) having the property of binding to SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex (claim 1) and a nucleic acid encoding a T cell receptor (claim 27), wherein the TCR alpha and beta chains comprise the CDRs disclosed in claims 1 and 27 “optionally with one or more mutations therein”. The instant disclosure defines ‘mutations’ as encompassing “substitutions, insertions, and deletions” and states that “mutations to a parental (or wild type, or scaffold) TCR may include those that increase the binding affinity (kD- and/or binding half life) of the TCR to SLLQHLIGL HLA-A*02 complex” (page 5, lines 31-33). In its broadest reasonable interpretation, this limitation would allow for every single one of the amino acids in all of the disclosed CDRs to be modified at the same time. In claim 1, the resulting TCR would be limited by its binding to the SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex; however, this limitation is not in claim 27, which could comprise a nucleic acid encoding any TCR regardless of its binding. The instant disclosure does not support the genus of TCRs comprising the disclosed CDRs with one or more modifications in the CDR sequences as claimed, nor is it apparent from the disclosure that applicant was in possession of an adequate number of species of these TCRs at the time of filing; therefore, claims 1 and 27 do not meet the written description requirement. 
In the instant disclosure applicant identifies a scaffold TCR structure which binds to the SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex having alpha chain CDRs 1-3 of SEQ ID NO:s 39, 40, and 41, respectively and beta chain CDRs 1-3 of SEQ ID NO:s 42, 43, and 44, respectively. Applicant further discloses 20 species of TCRs in which specific and intentional mutations were made in the scaffold sequence alpha chain CDR3 and beta chain CDRs 2 and 3. The resulting CDR combinations (6 total including alpha and beta CDRs) identified are shown in the table spanning specification pages 9-10 and in claim 13. These species, however, do not cover a representative number of species of the genus claimed as they do not span so far as to have every single amino acid change possible in the current limitation of claim 1. MPEP 2163 II.A.3.a.ii states “A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” 
In addition to not disclosing a representative number of species of the claimed genus, the state of the art around the time of the effective filing date of the claimed invention was not developed enough to allow for the modification of amino acid residues in CDRs leading to predictable results. Applicant acknowledges these difficulties in the background to the invention section of the specification which states that “the next challenge is to engineer the TCR to have a higher affinity towards the target antigen whilst retaining desirable characteristics such as specificity and yield” (page 3, lines 34-35). Applicant goes on to state that “the affinity maturation process typically involves the skilled person having to engineer specific mutations and/or combinations of mutations, including but not limited to substitutions, insertions and/or deletions, on to the starting TCR sequence in order to increase the strength of antigen recognition. Methods to engineer affinity enhancing mutations on to a given TCR are known in the art… However, to produce significant increases in the affinity of a given TCR against a given target, the skilled person may have to engineer combinations of mutations from a large pool of possible alternatives. The specific mutations and/or combinations of mutations that produce significant increases in affinity are not predictable and there is a high attrition rate.” (page 4, lines 4-12). Applicant also teaches that “the affinity maturation process must also take account of the necessity of maintaining TCR antigen specificity. Increasing the affinity of a TCR for its target antigen brings a substantial risk of revealing cross reactivity with other unintended targets as a result of the inherent degeneracy of TCR antigen recognition.” (page 4, lines 16-19. Applicant states “suitable mutations and/or combinations of mutations are not predictable” (page 4, lines 26-27).  
	As applicant teaches, the predictability of the art is not such that single mutations or combinations of mutations can be made in the CDR binding regions of TCRs resulting in guaranteed functional binding. For example, Rabia, L., et al (2018) Understanding and overcoming trade-offs between antibody affinity, specificity, stability, and solubility Biochem Eng. J. 15(137); 365-374 discusses similar challenges faced during antibody optimization almost one year after the effective filing date of the claimed invention. Rabia discusses the challenges with optimizing antibody properties and states that “natural antibody affinity maturation relies on the introduction of somatic mutations followed by clonal selection of antibody variants with improved affinity. However, not all somatic mutations contribute to antibody affinity… antibodies accumulate some somatic mutations to increase affinity and others to compensate for the destabilizing effects of affinity-enhancing mutations” (page 2, paragraph 4). Rabia further provides an example of researchers who introduced mutations throughout variable frameworks and CDRs and created libraries to sort antibody variants with high antigen binding. In this case an antibody was identified that displayed increased affinity but had a significant reduction in stability (page 3, paragraph 2). Rabia concludes by stating that “a final key area of future work is the development of improved computational methods for predicting mutations in antibody CDRs and frameworks that co-optimize multiple antibody properties” and that “future efforts will also need to improve structural predictions of antibody CDRs – especially the long and highly variable heavy chain CDR3 – to accurately predict CDR mutations that are beneficial to different antibody properties” (page 9, paragraph 4 – page 10 paragraph 2).
Based on the teachings of the instant application and Rabia, introducing mutations in the binding variable domain of TCRs and antibodies, particularly in the CDR regions, is not a well understood task and requires experimentation following mutation to ensure that binding affinity is maintained and a specific, stable antibody is created. Rabia further spoke to the use of libraries and computational methods for predicting and co-optimizing antibody properties and demonstrated how these methods are not robust enough yet to yield predictable results. While Rabia is speaking to the binding of antibody heavy and light chains, it would be appreciated by a skilled artesian that these teachings would translate into the properties expected of TCR variable regions as well. These teachings demonstrate that a modification to even one of the amino acids in the CDRs of the instant application outside of the species that are disclosed would likely result in a TCR that is not suitable for binding to the SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex.
Overall, it is not evident that applicant was in possession of a wide enough species of TCR receptors comprising the CDRs of claim 1 with “one or more mutations therein” such as to represent the entire genus of TCR receptors that could be created with the allowable modifications. Therefore, the allowance of “one or more mutations therein” as recited in claim 1 (a) and (b) and claim 27 (a) and (b) does not meet the written description requirement. 

Regarding claims 1, 2, and 27 the instant claims are drawn to a soluble T cell receptor (TCR) having the property of binding to SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex (claims 1 and 2) and a nucleic acid encoding a T cell receptor (claim 27). Claims 1 and 27 disclose CDR structures of the TCR alpha and beta chain and claim 2 discloses TCR alpha and beta chain variable domain framework sequences. The claims currently speak to TCRs in which the alpha chain OR beta chain components can exist separately from each other based on the use of “and/or” in the claims. The subject matter was not described in the specification in such a way as to reasonably convey to one of ordinary skill in the art that applicant was in possession of the claimed invention at the time of filing and, therefore, claims 1, 2, and 27 do not meet the written description requirement.
For example, claims 1 and 27 discloses that the TCR comprises alpha chain CDRs 1-3 of SEQ ID NO:s 39, 40, and 41, respectively and/or beta chain CDRs 1-3 of SEQ ID NO:s 42, 43, and 44, respectively. Claim 1 also states that the TCR comprises a “TCR alpha chain variable domain and/or a TCR beta chain variable domain” in line 3. This suggests that the TCR does not need to contain all 6 of the CDRs characterized in order to meet the claim limitations. Similarly, claim 2 discloses the alpha variable domain framework regions and/or the beta chain variable domain framework regions which implies that the alpha and beta chains do not need to exist together in order for the TCR to function as claimed.
Based on the current wording of claims 1 and 2, the alpha chain CDRs and the alpha chain variable region of the instant claims could be combined with any beta chain CDRs or beta chain variable region as long as the requirement of binding to the SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex is met, and vice versa. Claim 27 is not bound by the binding of the TCR and in this case the alpha chain CDRs and the alpha chain variable region of the instant claim could be combined with any beta chain CDRs regardless of binding affinity, and vice versa. Additionally, these components could exist as fragments. The instant disclosure does not support the genus of TCR receptors that are possible when the alpha and beta chains components are used in different TCR receptors as it is not apparent that applicant was in possession of an adequate number of species of this genus at the time of filing. 
In the instant disclosure, the following TCR CDRs and variable regions were identified and characterized based on the specification table spanning pages 9-10 (CDRs), the table on page 12 (variable regions), and the table spanning pages 29-30 (named alpha and beta chains). 

    PNG
    media_image1.png
    1196
    1178
    media_image1.png
    Greyscale

The instant specification states that the alpha and beta chains identified in the table above (represented by the format “a##b##”) comprise the indicated TCR variable domain sequences that recognized the SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex with a particularly suitable affinity and/or half-life (page 29, lines 32-34). These structures represent the TCR variable domains and CDR combinations that applicant was in possession of at the time of filing. Not only do the instant claim limitations cover an entire genus of TCRs for which an adequate number of species was not disclosed, but the state of the art around the time of the effective filing date of the claimed invention also demonstrates that binding domain functionality is dependent on the entire TCR structure, not just isolated fragments of the structure.
For example, Knapp, B., et al (2017) Variable Regions of Antibodies and T‑Cell Receptors May Not Be Sufficient in Molecular Simulations Investigating Binding J. Chem. Theory Comput. 13; 3097-3105 studied the impact of running binding test simulations using TCR variable regions without including the constant region (abstract). Knapp teaches that the variable regions of the alpha and beta chain are in contact with the antigen and the MHC and are responsible for binding (page 3097, paragraph bridging left and right columns). Knapp further teaches that “despite their different modes of action antibodies and TCRs share a similar structure. Both complexes are known to consist of genetically variable regions with hypervariable complementary determining region (CDR) loops acting as recognition sensors for antigens (page 3097, right column, paragraph 2). The TCR shown in figure 1 on page 3098, shows that the TCR comprises an alpha chain and a beta chain which together contain 6 CDR binding regions. In the studies performed by Knapp, it was shown that not only does the alpha and beta variable regions, together, affect the binding of the TCR, but the constant region may also play a role in binding efficacy. 
Chailyan, A., et al (2011) The association of heavy and light chain variable domains in antibodies: implications for antigen specificity FEBS Journal 278; 2858-2866 teaches that “the antigen-binding site of immunoglobulins is formed by six regions, three from the heavy chain variable domains, and three from the light chain variable domains which, on association of the two chains, form the conventional antigen binding site of the antibody” (abstract). Chailyan teaches that the mode of interaction between the heavy and light chain variable domains impacts the relative position of the binding loops and has an effect on the overall conformation of the binding site (abstract). Chailyan is demonstrating that the interaction between the heavy and light chain variable domains effects the conformation of the antibody and therefore the antibodies ability to bind to its target. Furthermore, the teachings of Chailyan point out that the binding site is formed by the combination of the heavy and light chain CDRs (six regions) together. Based on the teachings of Knapp, it is expected that the alpha and beta variable chains of TCRs act in a similar way to the heavy and light chain variable regions of antibodies, in which case the teachings of Chailyan would apply to the instant disclosure.
As there is no disclosed or art-recognized correlation between structure and function, it would be impossible for one of ordinary skill in the art to predict which alpha and beta chain combinations, or fragmented components, would result in a structure that binds to the SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex. This is particularly the case in the absence of a full complement of alpha and beta chain CDRs. 
The TCR structures shown in the table above, with the alpha and beta chain components combined in a single TCR structure, represent the TCRs that applicant was in possession of at the time of filing. Based on the current wording of claims 1, 2, and 27, a limitless number of TCRs could be produced that contain only a portion of the structures that were characterized by applicant with little to no guarantee that the combinations would result in functional TCR receptors that bind to the SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex as the association between the alpha and beta chain variable regions have been established as dictating the function of the TCR. Based on the disclosure, and the state of the art, a skilled artesian would not have recognized that applicant was in possession of the invention as claimed at the time of filing. 

Regarding claims 3 - 12, The instant claims are drawn to the TCR of claim 1 and disclose mutations that can be made in alpha chain CDR3 (claims 3-6) and beta chain CDRs 2 and 3 (claims 7-12). The current claims allow for numerous mutations and mutation combinations to be made in the CDR structures disclosed in claim 1. The instant disclosure does not support the genus of TCRs that could be created with the modifications disclosed alone or in any combination possible, as it is not apparent from the disclosure that applicant was in possession of an adequate number of species of these TCRs at the time of filing. Therefore, claims 3- 11 do not meet the written description requirement.  
Claims 3 and 4 are drawn to the TCR of claim 1 and state the limitation wherein the one or more of the mutations (claim 3) or wherein there are one or more mutations (claim 4) “in the alpha chain CDR3 selected from (with reference to the numbering of SEQ ID NO:2): G96R, A97L, S99N, Q101I, and L102A.” The current wording of the instant claim allows for a variety of mutations to be made alone and in combination that were not characterized in the instant disclosure. In the disclosure the mutation combinations that were characterized in alpha chain CDR3 are those that are identified in claim 5 and include the following groups of mutations:
G96R, S99N, Q101L, and L102A;
G96R, A97L, S99N, Q101L, and L102A; or 
G96R, A97L, S99N, and L102A.
The mutation groups identified above represent the mutations in alpha chain CDR3 that applicant was in possession of at the time of filing. The current wording of the claims would allow for numerous other mutations to be made alone or in combination. For example, the mutations could be G96R or S99N, or they could be the group: G96R, Q101L, and L102A. In these cases, the mutations were not characterized in the instant application and there is no indication of what the resulting TCRs would bind to or that they would effectively bind to the SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex as stated in the claim limitations. 
Similarly, claims 7 and 8 are drawn to the TCR of claim 1 and disclose mutations that can be made in the beta chain CDRs 2 and 3. The mutation groups identified in instant claim 12 (a)-(p) represent the mutation combinations that were characterized in the beta chain CDRs. As described above regarding the alpha chain mutations, the list of mutations in claims 7 and 8 would allow for numerous other mutations to be made either alone or in combination for which there is no indication in the disclosure of what the resulting TCR would bind to or that it would bind to the SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex. 
Furthermore, claims 3-12 are written in such a way that modifications could be made to alpha chain CDR3 (claims 3-6) OR beta chain CDRs 2 and 3 (claims 7-12). The inclusion of the modifications in only the alpha OR beta chain CDRs or a mix and match of these modified CDRs as disclosed in claims 3-12 was not described in the specification in a way that would lead one of ordinary skill in the art to recognize that applicant was in possession of the TCRs as claimed at the time of the instant filing date of the claimed invention. The TCR alpha and beta chain CDR combinations characterized in the instant disclosure, and shown in the table above, represent the TCR CDR combinations that applicant was in possession of at the time of the filing date of the instant invention. 
As discussed above, the unpredictable nature of antibody and TCR binding regions is such that mutations and combinations of mutations cannot be made in the CDR regions in a predictable manner with the guarantee that the resulting structures will bind to the target antigen desired, in this case the SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex. The 6 CDR combinations (3 alpha and 3 beta) shown in the table above represent the CDR combinations that applicant was in possession of at the time of the effective filing date of the claimed invention. Due to the unpredictable nature of the art and the lack of characterization in the instant disclosure relating to all of the mutation combinations possible in the claims, claims 3-12 do not meet the written description requirement.

Claims 13-20, 28-31, and 38-41 are rejected by virtue of being dependent on rejected claims.

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 38, the instant claim is drawn to a method of treating a human subject having cancer comprising administering to the subject the pharmaceutical composition according to claim 31, which is a pharmaceutical composition comprising the TCR of claim 1 together with one or more pharmaceutically acceptable carriers or excipients. Claim 38 recites the functional language “treating a human subject having cancer”. The specification, however, does not demonstrate the anti-cancer activity of the soluble TCRs of claim 1 and, therefore, does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to utilize the invention commensurate in scope with this claim. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue,’ not 'experimentation.'" (Wands, 8 USPQ2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404). The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
	In order to use the soluble TCRs disclosed in the instant application as an active ingredient for the treatment of cancer, one of ordinary skill in the art, who is expected to be a highly experienced practitioner and/or one with a MD or PhD, would have to engage in undue experimentation to determine if the soluble TCRs disclosed in the instant application are suitable for the treatment of cancer. In the disclosure, production of the soluble TCRs is demonstrated (example 1, page 29, starting on line 12) and the TCRs are fused via a linker to an anti-CD3 single chain antibody, which is then referred to as ImmTAC molecules (example 2, page 27, starting on line 12; page 21, line 28). The binding characteristics of the soluble TCRs, including affinity and half-life, were evaluated (example 5, page 29, starting on line 14). The ImmTAC molecules were then tested for potency and specificity against cancer cells (example 6, page 30, starting on line 3; example 7, page 32, starting on line 6; and example 8, page 32, starting on line 33). In the disclosure, the ability of the TCRs of claim 1 (and its mutated structures) to treat cancer is only demonstrated when the TCRs are used in conjugation with the addition of an anti-CD3 antibody fragment which is used as an immune modulator (page 21, lines 26-28). The disclosure does not provide adequate direction or guidance regarding which of the disclosed soluble TCRs are suitable for the treatment of cancer when used alone in a pharmaceutical composition nor are there working examples demonstrating that the TCRs can be used alone to treat cancer. 
	The state of the prior art is also not established enough to lead to the predictable use of the soluble TCRs alone to treat cancer. For example, Loset, G.A., et al (2015) Phage display engineered T cell receptors as tools for the study of tumor peptide-MHC interactions Frontiers in Oncology 4(378) 1-7 provides a review of the current status of the TCR field of immunotherapy and states that the use of soluble T cell receptors (TCRs) as a safer, yet powerful, alternative to the use of cloned T cell receptors used to obtain a defined tumor-specific pool of T cells (abstract). Loset teaches that “the ability to engineer stable and high-affinity TCRs offers a unique ability to harness the immune system with an improved ability to respond to a given pMHC. However, our current understanding is still incomplete with respect to how this can safely be translated into durable cancer immunotherapy. One would expect improved affinity to translate into improved killing ability, but the empirical data suggest otherwise. Rather, an affinity threshold limiting any additional benefit in the cellular response above a certain TCR-pMHC binding strength has been reported” (page 4, right column, paragraph 1). Loset further teaches characteristics of TCRs that are important to immunotherapy in addition to affinity, including stability, and selectivity (page 3, Figure 1D). Loset teaches that “soluble TCRs appear attractive compared to the cellular approaches in light of patient convenience and safety issues. The use of a soluble TCR obviates the need for ex vivo cell expansion and a single drug may be used by a genetically heterogenous patient population sharing the target MHC allele only. Putative off target toxicity may also  be less prone to efficacy variation due to in vivo regulatory mechanisms than ACT. How well the soluble TCR approach is reduced to clinical practice is currently under investigation through a first in man phase I/II clinical trial in late stage malignant melanoma targeting a HLA-A2/gp100 complex” (page 4, right column, paragraph 2). As Loset teaches, there are many characteristics of TCRs and soluble TCRs that play a role in their use as anti-cancer agents and the art is not established enough to predict the structure-function relationship between these receptors and the treatment of cancer.
	As the art is generally unpredictable in terms of which soluble TCRs will be effective in the treatment of cancer and there is no guidance or demonstration of the TCRs of claim 1 alone as a cancer treatment in the disclosure, one of ordinary skill in the art would have to engage in undue experimentation to determine which TCRs of the disclosure would be suitable to treat cancer. In order to use the invention in a clinical setting as disclosed in claim 38, a practitioner would first have to test the efficacy of the TCRs against cancer in order to evaluate their potential as a treatment measure.
	In view of the Wands factors discussed above, one of ordinary skill in the art would have to engage in undue experimentation in order to implement the soluble TCRs disclosed in the instant application in a clinical setting for the treatment of cancer. 
	

Claim 39 is rejected by virtue of its dependency on claim 38

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, 27-31, and 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 27, the term “one or more mutations therein” in claims 1 and 27 parts (a) and (b) is a relative term which renders the claim indefinite. The term “one or more mutations therein” is not further defined by the claim. The specification states that the alpha and beta chain CDRs may have “one, two, three, four or five, or more mutations” (page 6, lines 5-6 and 26-27). The inclusion of “or more” does not add further clarity to the requisite degree of the limitation and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the specification teaches that ‘mutations’ encompasses “substitutions, insertions, and deletions.”(page 5, lines 31-33). Based on this definition and the allowance of “one or more mutations”, claim 1 is such that it reads on TCRs which are made up of completely different CDRs and as long as the TCR binds to the SLLQHLIGL HLA-A*02 complex it falls under the claim limitation. Claim 27, which doesn’t recite the limitation of the TCR binding to the SLLQHLIGL HLA-A*02 complex reads on any nucleic acid encoding any TCR. 

Regarding claim 12, the instant claim is drawn to the TCR of claim 10 and recites CDR2 and CDR3 combinations of the TCR beta chain. Claim 12 (p) currently recites the limitation “a beta chain CDR2 amino acid sequence CASSPWTGGSAPIRF (SEQ ID NO: 63) and a beta chain CDR3 of amino acid sequence CASSWWTGGSSPIRF (SEQ ID NO: 64)”. In the disclosure (for example in claim 12(o)), SEQ ID NO: 63 is a beta chain CDR3. Based on the disclosure, particularly the table of TCR alpha and beta chain CDRs provided in the specification spanning pages 9-10, it is anticipated that this is a typo in the claim and that claim 12(p) is referring to the TCR beta chain where CDRs 1-3 are SEQ ID NOs: 42, 48, and 64, respectively; which would make CDR2 SQIMGDE (SEQ ID NO: 48). Appropriate clarification and/or correction is required.

Regarding claim 19, the instant claim is drawn to the TCR of claim 17 and further discloses the limitation “wherein the alpha and/or beta chain constant domain sequence(s) are modified by substitution of cysteine residues for Thr 48 of TRAC and Ser 57 of TRBC1 or TRBC2, the said cysteines forming a non-native disulfide bond between the alpha and beta constant domains of the TCR”. The use of and/or in the claim renders the claim indefinite as it is unclear when the claim limitation would be met. Based on the disclosure (page 18, lines 35-37) substitution of a cysteine residue for Thr 48 of TRAC and either Ser 57 of TRBC1 or TRBC2 are necessary in order to form the non-native disulfide bond between the alpha (TRAC) and beta (TRBC1 or TRBC2) constant domains. The use of “and/or” implies that this non-native disulfide bond could be formed if only one of the substitutions were made. Appropriate correction is required. 

Regarding claim 30, the instant claim is drawn to the TCR as claimed in claim 1 and states that the cell presenting a TCR is a “non-naturally occurring and/or purified and/or engineered cell”. The use of and/or as a separator in the group renders the claim indefinite as it is unclear which groups are intended to be encompassed by the claim. MPEP 2173.05(h) teaches formats for Markush groups including “treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").” Appropriate clarification and amendment is required.

Claims 2-11, and 13-18, 20, 26-29, 31, and 38-41 are rejected by virtue of being dependent on a rejected claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


	Currently, no claims are rejected under 112(d). Applicant is reminded, however, that claims 13, 15, and 16 are all drawn to the TCR of claim 1 and further disclose CDRs (claim 13) and alpha chain and beta chain variable domain structures (claims 15 and 16) which do not contain the CDRs disclosed in claim 1 of alpha chain CDRs 1-3 of SEQ ID NO:s 39, 40, and 41 and beta chain CDRs 1-3 of SEQ ID NO:s 42, 43, and 44. The current wording of claim 1 includes the CDRs listed “optionally with one or more mutations therein” which is why claims 13, 15, and 16 are not rejected under 112(d) in the instant office action. Were claim 1 to be modified to exclude unlimited modification, claims 13, 14, and 15 would also need to be amended to accommodate the change.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 27 and 28 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated  by WO 2016/142783 (Leiden University Medical Center) 15 Sept 2016 (herein Leiden).

Regarding claim 27, Leiden teaches a nucleic acid encoding TCR alpha and beta variable chains each of which comprise three complementarity determining regions (page 2, lines 7-9, “compositions and methods comprising T cell receptors, nucleic acids coding for T cell receptors, and cells expressing T cell receptors that recognize PRAME”; page 12, lines 25-29, “TCRs may comprise α and β polypeptides, or chains. The α and β polypeptides include two extracellular domains, the variable and the constant domains. The variable domain of the α and β polypeptides has three complementarity determining regions (CDRs)”; pages 124 – 125, A1, and A2). 
Instant claim 27 is drawn to a nucleic acid encoding a TCR alpha chain comprising 3 CDRs and/or a TCR beta chain comprising 3 CDRs. The claim currently states that the CDRs recited may contain “optionally one or more mutations therein” and the instant disclosure defines ‘mutations’ as encompassing “substitutions, insertions, and deletions”. The broadest reasonable interpretation of the claim is such that any nucleic acid encoding any TCR alpha chain and/or beta chain meets the claim limitation. Based on this, the nucleic acid taught by Leiden anticipates the claim.

Regarding claim 28, Leiden teaches the nucleic acid of claim 27 as discussed above.
Leiden further teaches that the nucleic acid is included in an expression vector (page 81, lines 11-15, “a cell is provided with an expression construct capable of providing a recombinant TCR polypeptide, such as, for example, PRAME specific recombinant TCR polypeptides, in a T cell. The discussion of expression vectors and genetic elements employed therein is incorporated into this section by reference”; page 12, lines 7-8, “the term ‘expression vector’ refers to a vector containing a nucleic acid sequence coding for at least part of a gene product capable of being transcribed”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 20, 29-31, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/142783 (Leiden University Medical Center) 15 Sept 2016 (herein Leiden) in view of WO 2011/001152 A1 (Immunocore Ltd) 6 Jan 2011 (herein Immunocore).

Regarding claim 1, Leiden teaches a T cell receptor (TCR) having the property of binding to SLLQHLIGL HLA-A*02 complex (page 1, lines 14-16, “methods for treating hyperproliferative disease by inducing an immune response against PRAME antigen; the immune response may be induced by specifically targeting PRAME-expressing cells using T cell receptors directed against PRAME; page 7, line 37- page 8, line 1, “the MHC molecule is a MHC Class 1 HLA A2.01 molecule. In some embodiments, the PRAME epitope is SLLQHLIGL”). Leiden further teaches that the variable domains of the alpha and beta polypeptides have three complementarity determining regions (CDRs); and that CDR3 is considered to be the main CDR responsible for recognizing the epitope (page 12, lines 27-29).
Instant claim 1 is drawn to a TCR having the property of binding to SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex and currently states that the CDRs recited may contain “optionally one or more mutations therein” and the instant disclosure defines ‘mutations’ as encompassing “substitutions, insertions, and deletions”. The broadest reasonable interpretation of the claim is such that any TCR that binds to the SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex meets the claim limitation. Based on this, the TCR taught by Leiden anticipates the claim limitation of a TCR that binds to the SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex.
While FR1-CDR1-FR2-CDR2-FR3-CDR3-FR4 is a typical structure for binding domains, Leiden does not specifically teach this structure nor does Leiden teach that the TCR is soluble.
Immunocore teaches T cell receptors (TCR) that bind to the YLEPGPVTA peptide-HLA-A2 complex comprising a TCR alpha variable domain and a TCR beta variable domain (abstract). Immunocore teaches that each variable region of the TCR (alpha and beta chains) comprises three CDRs (complementarity determining regions) embedded in a framework sequence (page 2, paragraph 1) which is constant with the instant application’s embedded CDRs of FR1-CDR1-FR2-CDR2-FR3-CDR3-FR4 where the FR regions are framework regions. Immunocore further teaches that “a TCR is a moiety having at least one TCR alpha and/or TCR beta variable domain. Generally they comprise both a TCR alpha variable domain and a TCR beta variable domain. They may be an αβ heterodimers or may be single chain format. For use as a targeting agent for delivering therapeutic agents to the antigen present cell an αβ heterodimeric TCR may be in soluble form (i.e. having no transmembrane or cytoplasmic domains)” (page 5, paragraph 5). Immunocore further teaches soluble TCRs may be preferred for targeting uses, principally for their high affinity and slow off-rate (i.e. long half-life) and that the soluble TCRs may include TRAC and TRBC constant domains with modifications introduced (page 8, paragraph 2). Immunocore also teaches that the soluble TCR may be in single chain formations which include TCR alpha and beta regions linked together (page 6, paragraph 1). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used variable regions of a typical structure, such as FR1-CDR1-FR2-CDR2-FR3-CDR3-FR4, as taught by Immunocore in the production of the TCR taught by Leiden. A skilled artesian would have been motivated to make these modifications in order to follow a known TCR variable region structure. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to make the TCR taught by Leiden soluble using the methods taught by Immunocore. A skilled artesian would have been motivated to make this combination in order to take advantage of TCRs binding to PRAME, which Leiden teaches is expressed at a high level in a large proportion of tumors (Leiden, page 1, line 35), while incorporating the benefits of soluble TCR receptors taught by Immunocore, such as the ability for use in targeted therapeutic agents, high affinity, and long half-lives (Immunocore, page 5, paragraph 5; page 8, paragraph 2).

Regarding claim 20, Leiden and Immunocore teach the TCR of claim 1 as discussed above.
Immunocore further teaches that the TCR has a single chain format of the type Vα-L-Vβ. Vβ-L-Vα, Vα-Cα-L-Vβ, Vα-L-Vβ-Cβ types, wherein Vα and Vβ are TCR α and β variable regions respectively, Cα and Cβ are TCR α and β constant regions respectively, and L is a linker sequence (page 6, paragraph 1).

Regarding claim 29, Leiden and Immunocore teaches a TCR as claimed in claim 1 as discussed above.
Immunocore further teaches that the αβ heterodimeric TCRs of the invention have a utility in adoptive therapy and that the invention also includes an isolated cell, especially a T-cell, presenting the TCR of the invention (page 14, last paragraph). Immunocore teaches methods of transfection of T-cells with the TCR polypeptides including lentiviral vector transfection and transduction of T cells with packaged lentiviral vectors containing the gene of interest (pages 34-35, (a) and (b)). Immunocore further teaches that the TCR gene for T-cell transfection by these methods can be prepared as a single open reading frame construct (page 36, (c), “encoding the native gp100 TCR (codon-optimised for maximal human cell expression). It is a full length alpha chain (TRAV17)-Porcine teschovirus-1 2A-full length beta chain (TRBV19) single open reading frame construct…preceded by nucleotides encoding a furin cleavage site to assist proteolytic removal of the 2A sequence”). This construct is then transfected into the T cells (page 37 (d)). 

Regarding claim 30, Leiden and Immunocore teaches a TCR as claimed in claim 1 as discussed above. 
Leiden further teaches a cell transfected or transduced with a nucleic acid molecule or vector that encodes the TCR that recognizes PRAME (pages 124-125, A1, A2, and A4; page 128, C1 and C2). Leiden also teaches that these cells are engineered cells (page 82, lines 1-2, “administration of engineered T cells, such as, for example, the administration of transduced T cells”). 

Regarding claim 31, Leiden and Immunocore teaches a TCR as claimed in claim 1 as discussed above.
Leiden further teaches a pharmaceutical composition comprising the TCR of claim 1 together with one or more pharmaceutically acceptable carriers (page 8, lines 19-21, “pharmaceutical compositions that comprise a modified cell of the present application, a nucleic acid of the present application, or a plasmid or viral vector of the present application, and a pharmaceutically acceptable carrier”).

Regarding claim 38, Leiden and Immunocore teach the pharmaceutical composition according to claim 31 as discussed above.
Leiden further teaches a method of treating a human subject having cancer (page 8, lines 23-32, “methods of enhancing an immune response in a subject diagnosed with a hyperproliferative disease or condition… the subject has at least one tumor… subject has been diagnosed with a disease selected from the group consisting of…sarcoma, acute lymphoblastic leukemia…”) comprising administering to said subject a pharmaceutically effective dose of the pharmaceutical composition (page 8, lines 24-25, “comprising administering a therapeutically effective amount”).

Regarding claim 39, Leiden and Immunocore teach the pharmaceutical composition according to claim 38 as discussed above.
Leiden teaches that the method further comprises administering separately, in combination or sequentially an anti-neoplastic agent (page 82, lines 16-18, “in order to increase the effectiveness of the expression vectors presented herein, it may be desirable to combine these compositions and methods with an agent effective in the treatment of the disease”; page 83, lines 5-9, “such an agent would be provided in a combined amount with the expression vector effective to kill or inhibit proliferation of a cancer cell… This process may involve contacting the cell(s) with an agent(s) and the pharmaceutical composition at the same time or within a period of time wherein separate administration of the pharmaceutical composition and an agent to a cell, tissue, or organism provides a desired benefit”; page 83, lines 20-23, “to achieve cell killing or stasis, the pharmaceutical composition and/or additional agent(s) are delivered to one or more cells in a combined amount effective to kill the cell(s) or prevent them from dividing”; page 70, lines 23-24, “the tumor antigen may be a tumor-associated antigen, which is associated with a neoplastic tumor cell”).  
Immunocore further teaches that therapeutic agents which may be associated with the TCRs of the invention include, but are not limited to immune-modulating antibody fragments such as anti-CD3 or anti-CD16 or immune modulating cytokines (IL-2) for example (page 9, paragraph 5). Immunocore teaches that other suitable therapeutic agents include immune-stimulants, i.e., immune effector molecules which stimulate immune response. For example, cytokines such as IL-2 and INF-γ (page 10, bullet 4). 
The instant application states that examples of anti-neoplastic agents are “known in the art and may include immune activating agents and/or T cell modulating agents” (page 25, lines 10 and 11). Based on this definition, Immunocore’s teaching of immune-stimulants is anticipated to meet the limitation of an anti-neoplastic agent. 

Regarding claim 40, Leiden and Immunocore teach the pharmaceutical composition according to claim 31 as discussed above.
Leiden further teaches that the pharmaceutical composition is formulated for administration to a human subject by injection (page 77, lines 1-2, “administration may be orthotopic, intradermal, subcutaneous, intramuscular, intraperitoneal or intravenous injection”; page 77, lines 5-8, “pharmaceutical forms suitable for injectable use include sterile aqueous solutions or dispersions and sterile powders for the extemporaneous preparation of sterile injectable solutions or dispersions”).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/142783 (Leiden University Medical Center) 15 Sept 2016 (herein Leiden) in view of WO 2011/001152 A1 (Immunocore Ltd) 6 Jan 2011 (herein Immunocore) as applied to claim 1 above and in further view of Walseng, E., et al (2015) Soluble T-cell Receptors Produced in Human Cells for Targeted Delivery PLOS ONE 10(4): e0119559; 1-15 (herein Walseng).
Leiden and Immunocore teach the TCR of claim 1 as discussed above.
Immunocore teaches methods of transfection of T-cells with the TCR polypeptides including lentiviral vector transfection and transduction of T cells with packaged lentiviral vectors containing the gene of interest (pages 34-35, (a) and (b)). Immunocore further teaches that the TCR gene for T-cell transfection by these methods can be prepared as a single open reading frame construct (page 36, (c), “encoding the native gp100 TCR (codon-optimised for maximal human cell expression). It is a full length alpha chain (TRAV17)-Porcine teschovirus-1 2A-full length beta chain (TRBV19) single open reading frame construct…preceded by nucleotides encoding a furin cleavage site to assist proteolytic removal of the 2A sequence”). This construct is then transfected into the T cells (page 37 (d)). Leiden and Immunocore, however, do not teach that the TCR of claim 1 is produced by maintaining a cell containing the expression vector or the isolation of the TCR chains.
Walseng studied new and simplified expression methods for soluble TCRs (sTCRs) in human cells and showed that the sTCRs can be used for antigen-specific labeling and elimination of human target cells (abstract). Walseng  solubilized four different TCRs by expression of constructs encoding the TCR alpha and beta chains lacking the transmembrane and intracellular domains, linked by a ribosomal skipping 2A sequence that facilitates equal molar production of the chains (abstract). Walseng teaches that soon after the characterization of the TCR structure, attempts to create soluble TCRs (sTCRs) were undertaken and currently bacteria constitute the main platform for sTCR production. Walseng teaches that the two TCR chains are expressed separately, isolated in inclusion bodies and refolded together but that the TCR chains produced by this approach can be unstable. Walseng further teaches that the yield was improved when the membrane proximal cysteines forming the interchain disulfide bridge were excluded, or when a cysteine bridge was added to the constant domains (page 2, paragraph 2). Walseng teaches that in an effort to improve upon these methods, a novel approach for the production and delivery of sTCRs was developed. In the method taught by Walseng, human cells are used as a platform of production as they permit the use of bicistronic vectors encoding both the TCR alpha and beta chains separated by the ribosomal skipping sequence 2A found in the picorna virus (page 2, paragraph 3). The bicistronic vector constructs taught by Walseng reflect those taught by Immunocore where the alpha and beta chains of the TCR are included in a single open reading frame.
Walseng transfected HEK293 cells with the bicistronic vector encoding the TCR alpha and beta chains and cultured the cells for 72 hours post transfection. The sTCRs were then isolated. The isolation comprised purification of the sTCRs by immunoprecipitation and elution with FLAG peptide (page 4, paragraph 2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have produced the soluble TCRs taught by Leiden and Immunocore with the production methods taught by Walseng. A skilled artesian would have been motivated to use these techniques in order to use a proven simple and efficient method for generating sTCRs that are both stable and easily dimerized (Walseng, page 11, paragraph 3).



Allowable Subject Matter
The subject matter of the instant invention would be allowable if rewritten or amended to overcome the objections and rejections set forth in this Office action. The following is an examiner’s statement of reasons for indicating allowable subject matter: 
	The instant claims are drawn to T cell receptors (TCRs) having the property of binding to the SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex. While TCRs that bind to the SLLQHLIGL (SEQ ID NO: 1) HLA-A*02 complex are known in the prior art, the TCR structures, as characterized in the instant application (table spanning pages 9-10, table on page 12, and table spanning 29-30), are free of the prior art. In addition, there would be no motivation for one of ordinary skill in the art to modify TCR structures known in the art to match the structures of the instant disclosure, and therefore they were also non-obvious. The following was found to be the closest prior art: 

WO 2016/142783 (Leiden University Medical Center) 15 Sept 2016 
Leiden teaches a T cell receptor (TCR) having the property of binding to SLLQHLIGL HLA-A*02 complex (page 1, lines 14-16, “methods for treating hyperproliferative disease by inducing an immune response against PRAME antigen; the immune response may be induced by specifically targeting PRAME-expressing cells using T cell receptors directed against PRAME; page 7, line 37- page 8, line 1, “the MHC molecule is a MHC Class 1 HLA A2.01 molecule. In some embodiments, the PRAME epitope is SLLQHLIGL”). Leiden further teaches that the variable domains of the alpha and beta polypeptides have three complementarity determining regions (CDRs); and that CDR3 is considered to be the main CDR responsible for recognizing the epitope (page 12, lines 27-29). Leiden teaches the use of the TCRs in adoptive cell therapy to treat cancer (page 1, lines 28-31) as well as pharmaceutical compositions comprising the TCRs (page 8, lines 19-21) and methods of using the pharmaceutical composition in combination with other therapies (page 83, lines 5-9). The TCRs taught by Leiden, however, do not comprise the CDR structures disclosed by the instant application. 

WO 2011/001152 A1 (Immunocore Ltd) 6 Jan 2011
	Immunocore teaches T cell receptors (TCR) that bind to the YLEPGPVTA peptide-HLA-A2 complex comprising a TCR alpha variable domain and a TCR beta variable domain (abstract) and shares many features with the instant application. Immunocore teaches that each variable region of the TCR (alpha and beta chains) comprises three CDRs (complementarity determining regions) embedded in a framework sequence (page 2, paragraph 1) which is constant with the instant application’s embedded CDRs of FR1-CDR1-FR2-CDR2-FR3-CDR3-FR4 where the FR regions are framework regions. Immunocore further teaches that “a TCR is a moiety having at least one TCR alpha and/or TCR beta variable domain. Generally they comprise both a TCR alpha variable domain and a TCR beta variable domain. They may be an αβ heterodimers or may be single chain format. For use as a targeting agent for delivering therapeutic agents to the antigen present cell an αβ heterodimeric TCR may be in soluble form (i.e. having no transmembrane or cytoplasmic domains)” (page 5, paragraph 5). Immunocore further teaches soluble TCRs may be preferred for targeting uses, principally for their high affinity and slow off-rate (i.e. long half-life) and that the soluble TCRs may include TRAC and TRBC constant domains with modifications introduced (page 8, paragraph 2). Immunocore teaches that these modifications can include the replacement of Thr48 of TRAC and Ser57 of TRBC1 or TRBC2 with cysteine residues which form a disulfide bond between the TRAC and TRBC1 or TRBC2 domains (paragraph bridging pages 8 and 9). Immunocore also teaches that the soluble TCR may be in single chain formations which include TCR alpha and beta regions linked together with a single chain format of the type Vα-L-Vβ. Vβ-L-Vα, Vα-Cα-L-Vβ, Vα-L-Vβ-Cβ types, wherein Vα and Vβ are TCR α and β variable regions respectively, Cα and Cβ are TCR α and β constant regions respectively, and L is a linker sequence (page 6, paragraph 1). The soluble TRC structures taught by immunocore, however, do not match those of the instant application and bind to a different epitope on HLA-A2 complex.

WO2018067618A1 (Juno Therapeutics Inc.) 12 Apr 2018; Priority date: 03 Oct 2016
Juno teaches binding molecules, such as TCRs or antigen binding fragments thereof and antibodies and antigen binding fragments thereof that recognize or bind to human papilloma virus (HPV) (abstract). Juno further teaches that the binding molecules recognize or bind to HPV 16E6 or E7 epitopes in the context of an MHC molecule, such as an MHC Class 1 molecule which may include an HLA-A2 molecule including any one or more subtypes thereof e.g. HLA-A*0201, *0202, *0203, *0206, or *0207 (page 24, [0085]). Juno teaches that the TCR can be a dimeric TCR or a single chain TCR and that the TCR may be cell bound or in soluble form (page 32, [0107]). Juno teaches several alpha and beta chain CDRs that are similar to the instant application, such as alpha chain of SEQ ID NO: 127 and beta chain of SEQ ID NO: 667. The alignments of these chains with the CDRs of the instant application are shown below. 

Alpha chain CDRs 1-3 of SEQ ID NO:s 39, 40, and 41, respectively aligned with Juno SEQ ID NO: 127

    PNG
    media_image2.png
    214
    739
    media_image2.png
    Greyscale





Beta chain CDRs 1-3 of SEQ ID NO:s 42, 43, and 44, respectively aligned with Juno SEQ ID NO: 667

    PNG
    media_image3.png
    216
    746
    media_image3.png
    Greyscale

	
	The TCR alpha and beta chains taught by Juno contain matching CDR1 and CDR2 regions with the scaffold TCR receptor structure of the instant application. There is significant difference, however, in the CDR3 regions, which are considered to be primarily responsible for binding to the epitope of choice. Additionally, Juno does not teach these structures existing together in the same TCR. 

In prior art searches of the TCR receptors of the instant application (as disclosed in the table spanning pages 9-10, the table on page 12, and the table spanning 29-30), no matching structures were identified. Based on the nature of TCR alpha and beta variable domain binding functionality and the sensitivity of the TCR to variations in the amino acid sequences, particularly in the CDRs, it would not have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of the prior art to include the exact TCR structures of the instant application. Therefore, the specific TCR structures as characterized by the applicant were determined to be novel and non-obvious.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647     
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647